Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 1 of 39




                               EXHIBIT A
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 2 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 3 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 4 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 5 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 6 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 7 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 8 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 9 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 10 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 11 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 12 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 13 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 14 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 15 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 16 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 17 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 18 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 19 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 20 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 21 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 22 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 23 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 24 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 25 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 26 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 27 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 28 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 29 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 30 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 31 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 32 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 33 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 34 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 35 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 36 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 37 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 38 of 39
Case 18-31573-KCF   Doc 31-2 Filed 05/09/19 Entered 05/09/19 15:11:56   Desc
                           Exhibit A Page 39 of 39
